      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 1 of 13




 1   LUBIN & ENOCH, P.C.
     Nicholas J. Enoch
 2   Arizona Bar No. 016473
 3   Kaitlyn A. Redfield-Ortiz
     Arizona Bar No. 030318
 4   Stanley Lubin
 5   Arizona Bar No. 003076
     349 North Fourth Avenue
 6   Phoenix, Arizona 85003-1505
 7   Telephone: (602) 234-0008
     Facsimile: (602) 626-3586
 8   Email: nick@lubinandenoch.com
 9
     ANDERSON ALEXANDER, PLLC
10   Austin W. Anderson (Pro Hac Vice forthcoming)
     Texas Bar No. 24045189
11
     Email: austin@a2xlaw.com
12   Clif Alexander (Pro Hac Vice forthcoming)
     Texas Bar No. 24064805
13   Email: clif@a2xlaw.com
14   819 North Upper Broadway
     Corpus Christi, Texas 78401
15   Telephone: (361) 452-1279
16   Fax: (361) 452-1284
     Attorneys for Plaintiff Winter
17   and Putative Class Members
18
                       IN THE UNITED STATES DISTRICT COURT
19                         FOR THE DISTRICT OF ARIZONA
20
     Glee Winter,                               No._____________________
21   Individually and on
     behalf of all others similarly situated,
22
23                         Plaintiff,           COLLECTIVE ACTION COMPLAINT
                                                AND DEMAND FOR JURY TRIAL
24
     v.
25
     Progrexion Teleservices, Inc.,
26   an Arizona Corporation,
27
                          Defendant.
28
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 2 of 13




 1          Plaintiff Glee Winter (“Plaintiff” or “Winter”) brings this action individually and

 2   on behalf of all current and former hourly non-exempt call-center employees (hereinafter
 3
     “Plaintiff and the Putative Class Members”) who worked for Progrexion Teleservices,
 4
 5   Inc. (hereinafter “Defendant” or “Progrexion”), at any time from December 7, 2015

 6   through the final disposition of this matter, to recover compensation, liquidated damages,
 7
     and attorneys’ fees and costs pursuant to the provisions of Sections 207 and 216(b) of the
 8
     Fair Labor Standards Act of 1938, as amended 29 U.S.C. § 216(b).
 9
10                                        OVERVIEW
11          1.    This is a collective action to recover overtime wages, liquidated damages
12
     and other applicable penalties brought pursuant to the Fair Labor Standards Act
13
14   (“FLSA”), 29 U.S.C. §§ 201–19.

15          2.    Plaintiff and the Putative Class Members are those similarly situated
16
     persons who have worked for Progrexion in its call centers at any time in the past three
17
18   years through the final disposition of this matter and have not been paid for all hours

19   worked nor the correct amount of overtime in violation of federal law.
20
            3.    Specifically, Progrexion has enforced a uniform company-wide corporate
21
     policy wherein it improperly required its non-exempt hourly call-center employees—
22
23   Plaintiff and the Putative Class Members—to perform work off-the-clock and without
24   pay.
25
            4.    Progrexion’s company-wide policy has caused Plaintiff and the Putative
26
27   Class Members to have hours worked that were not compensated and further created a

28



                                                 2
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 3 of 13




 1   miscalculation of their regular rate(s) of pay for purposes of calculating their overtime

 2   compensation each workweek.
 3
            5.     Although Plaintiff and the Putative Class Members have routinely worked
 4
 5   in excess of forty (40) hours per workweek, Plaintiff and the Putative Class Members

 6   have not been paid overtime of at least one and one-half their regular rates for all hours
 7
     worked in excess of forty (40) hours per workweek.
 8
            6.     Progrexion has knowingly and deliberately failed to compensate Plaintiff
 9
10   and the Putative Class Members for all hours worked each workweek on a routine and
11   regular basis in the last three years.
12
            7.     Plaintiff and the Putative Class Members did not (and currently do not)
13
14   perform work that meets the definition of exempt work under the FLSA.

15          8.     Plaintiff and the Putative Class Members seek to recover all unpaid
16
     overtime, liquidated damages, and other damages owed under the FLSA as a collective
17
18   action pursuant to 29 U.S.C. § 216(b).

19          9.     Plaintiff also prays that all similarly situated workers (Putative Class
20
     Members) be notified of the pendency of this action to apprise them of their rights and
21
     provide them an opportunity to opt-in to this lawsuit.
22
23                                            THE PARTIES
24          10.    Plaintiff Glee Winter (“Winter”) was employed by Progrexion during the
25
     relevant time period. Plaintiff Winter did not receive compensation for all hours worked
26
27
28



                                                   3
       Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 4 of 13




 1   or the correct amount of overtime compensation for all hours worked in excess of forty

 2   (40) hours per workweek.1
 3
            11.     The Putative Class Members are those current and former hourly call-center
 4
 5   employees who were employed by Progrexion at any time from December 7, 2015

 6   through the final disposition of this matter and have been subjected to the same illegal
 7
     pay system under which Plaintiff Winter worked and was paid.
 8
            12.     Defendant Progrexion Teleservices, Inc. (“Progrexion”) is a for-profit
 9
10   corporation whose corporate headquarters are located in Salt City Lake, Utah. Progrexion
11   may be served through its registered agent for service of process: CT Corporation
12
     System, 3800 N. Central Ave. Suite 460, Phoenix, Arizona 85012.
13
14                                JURISDICTION AND VENUE

15          13.     This Court has federal question jurisdiction over this case pursuant to 28
16
     U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.
17
18          14.     This Court has personal jurisdiction over Progrexion because the cause of

19   action arose within this district as a result of Progrexion’s conduct within this District and
20
     Division.
21
            15.     Venue is proper in the District of Arizona, because Progrexion is located in
22
23   this District and Plaintiff Winter worked for Progrexion in this District.
24   ///
25
     ///
26
27
28          1
                The written consent of Glee Winter is hereby attached as “Exhibit A.”


                                                   4
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 5 of 13




 1                                     ADDITIONAL FACTS

 2         16.       Progrexion employs more than 1,500 employees at its call centers in Utah,
 3
     Idaho, Arizona, and Oklahoma. Progrexion’s hourly call-center employees receive calls
 4
 5   from Progrexion’s clients and assist those clients with repairing their credit reports.2

 6         17.       Upon information and belief, Progrexion is a privately-held company with
 7
     call centers located in Salt Lake City, Utah; North Salt Lake, Utah; West Valley, Utah;
 8
     Provo, Utah; Rexburg, Idaho; Idaho Falls, Idaho; Phoenix, Arizona; and Oklahoma City,
 9
10   Oklahoma.
11         18.       Plaintiff and the Putative Class Members’ job duties consisted of answering
12
     phone calls made by Progrexion’s clients, answering customer inquiries, troubleshooting
13
14   on behalf of customers, and generally assisting customers with matters related to their

15   credit reports.
16
           19.       Plaintiff Winter was employed by Progrexion in customer service at its call
17
18   center located in Phoenix, Arizona from approximately February 2017 until May 2017.

19         20.       Plaintiff and the Putative Class Members are non-exempt call-center
20
     employees who were (and are) paid by the hour.
21
           21.       Plaintiff and the Putative Class Members work approximately forty (40)
22
23   “on-the-clock” hours per week.
24
25
26
27
28          2
                https://www.progrexion.com.


                                                   5
       Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 6 of 13




 1         22.      In addition to their forty (40) “on-the-clock” hours, Plaintiff and the

 2   Putative Class Members often work up to two and a half hours “off-the-clock” per week
 3
     and are not compensated for that time.
 4
 5         23.      Plaintiff and the Putative Class Members have not been compensated for all

 6   the hours they worked for Progrexion as a result of Progrexion’s corporate policy and
 7
     practice of requiring all hourly call-center employees to be ready to take their first phone
 8
     call the moment their official shift starts.
 9
10         24.      Specifically, Plaintiff and the Putative Class Members are required to start
11   and log-in to their computer, open multiple different Progrexion computer programs, log
12
     in to each Progrexion program, and ensure that each Progrexion program is running
13
14   correctly—all of which can take up to thirty minutes—before they are able to take their

15   first phone call, which comes in as soon as their official shift starts.
16
           25.      During this start up time, Plaintiff and the Putative Class Members were not
17
18   compensated although they were expected to have completed this process in advance of

19   their official start time.
20
           26.      Progrexion required Plaintiff and the Putative Class Members to be ready to
21
     accept their first customer call at the moment the employee’s official shift starts. As such,
22
23   Progrexion required (and continues to require) that Plaintiff and the Putative Class
24   Members perform these start up tasks “off-the-clock” (and without pay) before their
25
     official shift begins.
26
27
28



                                                    6
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 7 of 13




 1         27.     As a result, Plaintiff and the Putative Class Members have not been

 2   compensated for all hours worked, including all worked in excess of forty (40) in a
 3
     workweek at the rates required by the FLSA.
 4
 5         28.     Progrexion has employed other individuals who perform(ed) the same or

 6   similar job duties under the same pay provisions as Plaintiff.
 7
           29.     Progrexion is aware of its obligation to pay for all hours worked and
 8
     overtime for all hours worked in excess of forty (40) each week to Plaintiff and the
 9
10   Putative Class Members but has failed to do so.
11         30.     Because Progrexion did not pay Plaintiff and the Putative Class Members
12
     time and a half for all hours worked and overtime for all hours worked in excess of forty
13
14   (40) each week, Progrexion’s pay policies and practices violated (and continue to violate)

15   the FLSA.
16
                                       CAUSE OF ACTION
17
18   A.     FLSA COVERAGE

19         31.     All previous paragraphs are incorporated as though fully set forth herein.
20
           32.     The FLSA Collective is defined as:
21
            ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
22
            BY PROGREXION TELESERVICES, INC., ANYWHERE IN THE
23          UNITED STATES, AT ANY TIME FROM DECEMBER 7, 2015
            THROUGH THE FINAL DISPOSITION OF THIS MATTER (“FLSA
24          Collective” or “FLSA Collective Members”).
25
           33.     At all times hereinafter mentioned, Progrexion has been an employer within
26
27   the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

28



                                                  7
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 8 of 13




 1         34.     At all times hereinafter mentioned, Progrexion has been an enterprise

 2   engaged in commerce or in the production of goods for commerce within the meaning of
 3
     Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had
 4
 5   employees engaged in commerce or in the production of goods for commerce, or

 6   employees handling, selling, or otherwise working on goods or materials that have been
 7
     moved in or produced for commerce by any person, or in any closely related process or
 8
     occupation directly essential to the production thereof, and in that that enterprise has had,
 9
10   and has, an annual gross volume of sales made or business done of not less than
11   $500,000.00 (exclusive of excise taxes at the retail level which are separately stated).
12
           35.     During the respective periods of Plaintiff and the FLSA Collective
13
14   Members’ employment by Progrexion, these individuals have provided services for

15   Progrexion that involved interstate commerce for purposes of the FLSA.
16
           36.     In performing the operations hereinabove described, Plaintiff and the FLSA
17
18   Collective Members have been engaged in commerce or in the production of goods for

19   commerce within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the
20
     FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a), 207(a).
21
           37.     Specifically, Plaintiff and the FLSA Collective Members have been non-
22
23   exempt hourly call-center employees of Progrexion who assisted customers who live
24   throughout the United States. 29 U.S.C. § 203(j).
25
           38.     At all times hereinafter mentioned, Plaintiff and the FLSA Collective
26
27   Members have been individual employees who were engaged in commerce or in the

28   production of goods for commerce as required by 29 U.S.C. §§ 206–07.


                                                  8
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 9 of 13




 1         39.      The proposed class of similarly situated employees, i.e. FLSA collective

 2   members, sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph
 3
     32.
 4
 5         40.      The precise size and identity of the proposed class should be ascertainable

 6   from the business records, tax records, and/or employee and personnel records of
 7
     Progrexion.
 8
     B.    FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA
 9
10         41.      Progrexion has violated provisions of Sections 6, 7 and 15 of the FLSA, 29
11   U.S.C. §§ 206–7, and 215(a)(2) by employing individuals in an enterprise engaged in
12
     commerce or in the production of goods for commerce within the meaning of the FLSA
13
14   for workweeks longer than forty (40) hours without compensating such non-exempt

15   employees for all hours worked and overtime for all hours worked in excess of forty (40)
16
     hours per week at rates at least one and one-half times the regular rates for which they
17
18   were employed.

19         42.      Moreover, Progrexion knowingly, willfully, and with reckless disregard
20
     carried out its illegal pattern of failing to pay Plaintiff and other similarly situated
21
     employees for all hours worked and the proper amount of overtime compensation for all
22
23   hours worked over 40 each week. 29 U.S.C. § 255(a).
24         43.      Progrexion knew or should have known its pay practices were in violation
25
     of the FLSA.
26
27         44.      Progrexion is a sophisticated party and employer, and therefore knew (or

28   should have known) its pay policies were in violation of the FLSA.


                                                  9
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 10 of 13




 1          45.    Plaintiff and the FLSA Collective Members, on the other hand, are (and

 2   were) unsophisticated employees who trusted Progrexion to pay them according to the
 3
     law.
 4
 5          46.    The decisions and practices by Progrexion to not pay for all hours worked

 6   and the proper amount of overtime for all hours worked over 40 each week was neither
 7
     reasonable nor in good faith.
 8
            47.    Accordingly, Plaintiff and the FLSA Collective Members are entitled to be
 9
10   paid for all hours worked and overtime wages for all hours worked in excess of forty (40)
11   hours each week pursuant to the FLSA in an amount equal to one-and-a-half times their
12
     regular rate of pay, plus liquidated damages, attorneys’ fees and costs.
13
14
15   C.     COLLECTIVE ACTION ALLEGATIONS
16
            48.    All previous paragraphs are incorporated as though fully set forth herein.
17
18          49.    Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of

19   all of Progrexion’s employees who have been similarly situated to Plaintiff with regard to
20
     the work they performed and the manner in which they were paid.
21
            50.    Other similarly situated employees of Progrexion have been victimized by
22
23   Progrexion’s patterns, practices, and policies, which are in willful violation of the FLSA.
24          51.    The FLSA Collective Members are defined in Paragraph 32.
25
            52.    Progrexion’s failure to pay Plaintiff and the FLSA Collective Members for
26
27   all hours worked and overtime compensation at the rates required by the FLSA, results

28



                                                 10
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 11 of 13




 1   from generally applicable policies and practices of Progrexion, and does not depend on

 2   the personal circumstances of Plaintiff or the FLSA Collective Members.
 3
           53.         Thus, Plaintiff’s experiences are typical of the experiences of the FLSA
 4
 5   Collective Members.

 6         54.         The specific job titles or precise job requirements of the various FLSA
 7
     Collective Members do not prevent collective treatment.
 8
           55.         All of the FLSA Collective Members—regardless of their specific job
 9
10   titles, precise job requirements, rates of pay, or job locations—are entitled to be properly
11   compensated for all hours worked and the proper amount of overtime for all hours
12
     worked over forty (40) hours each week.
13
14         56.         Although the issues of damages may be individual in character, there is no

15   detraction from the common nucleus of liability facts.
16
           57.         Absent a collective action, many members of the proposed FLSA collective
17
18   likely will not obtain redress of their injuries and Progrexion will retain the proceeds of

19   its violations.
20
           58.         Moreover, individual litigation would be unduly burdensome to the judicial
21
     system. Concentrating the litigation in one forum will promote judicial economy and
22
23   parity among the claims of the individual members of the classes and provide for judicial
24   consistency.
25
           59.         Accordingly, the FLSA collective of similarly situated plaintiffs should be
26
27   certified as defined as in Paragraph 32 and notice should be promptly sent.

28   ///


                                                    11
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 12 of 13




 1                                       RELIEF SOUGHT

 2         60.     Plaintiff respectfully prays for judgment against Progrexion as follows:
 3
                   a.      For an Order certifying the FLSA Collective as defined in Paragraph
 4
 5   32 and requiring Progrexion to provide the names, addresses, e-mail addresses, telephone

 6   numbers, and social security numbers of all putative collective action members;
 7
                   b.      For an Order approving the form and content of a notice to be sent to
 8
     all putative FLSA Collective Members advising them of the pendency of this litigation
 9
10   and of their rights with respect thereto;
11                 c.      For an Order pursuant to Section 16(b) of the FLSA finding
12
     Progrexion liable for unpaid back wages due to Plaintiff (and those who FLSA Collective
13
14   Members have joined in the suit), and for liquidated damages equal in amount to the

15   unpaid compensation found due to Plaintiff (and those FLSA Collective Members who
16
     have joined in the suit);
17
18                 d.      For an Order awarding the costs of this action;

19                 e.      For an Order awarding attorneys’ fees;
20
                   f.      For an Order awarding pre-judgment and post-judgment interest at
21
     the highest rates allowed by law;
22
23                 g.      For an Order awarding Plaintiff a service award as permitted by law;
24                 h.      For an Order compelling the accounting of the books and records of
25
     Progrexion, at Progrexion’s expense; and
26
27                 i.      For an Order granting such other and further relief as may be

28   necessary and appropriate.


                                                  12
      Case 2:18-cv-04541-DWL Document 1 Filed 12/07/18 Page 13 of 13




 1         DATED this 7th day of December, 2018.
 2
                                              LUBIN & ENOCH, P.C.
 3                                            ANDERSON ALEXANDER, PLLC
 4
                                              By: /s/ Nicholas J. Enoch
 5                                            Nicholas J. Enoch
 6
                                              Attorneys for Plaintiff and the Putative Class
 7                                            Members
 8
 9                               DEMAND FOR JURY TRIAL
10
           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
11
     on all questions raised by the foregoing complaint.
12
13         DATED this 7th day of December, 2018.
14                                            LUBIN & ENOCH, P.C.
15                                            ANDERSON ALEXANDER, PLLC

16                                            By: /s/ Nicholas J. Enoch
17                                            Nicholas J. Enoch

18                                            Attorneys for Plaintiff and the Putative Class
19                                            Members

20
21
22
23
24
25
26
27
28



                                                 13
